NUMBER 13-09-00041-CR

                                      COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                   IN RE ARLEN RAY TENBERG


                              On Petition for Writ of Mandamus.


                                      MEMORANDUM OPINION

                      Before Justices Rodriguez, Garza, and Vela
                          Per Curiam Memorandum Opinion1

         Relator, Arlen Ray Tenberg, pro se, filed a petition for writ of mandamus in the

above cause on January 23, 2009.2 The Court, having examined and fully considered the



         1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

         2
           Relator also filed a "m otion for leave" to file this petition for writ of m andam us. W e dism iss relator's
m otion for leave to file the petition for writ of m andam us as m oot because the Texas Rules of Appellate
Procedure no longer require the relator to file a m otion for leave in an original proceeding. See generally T EX .
R. A PP . P. 52 & cm t.
petition for writ of mandamus, is of the opinion that relator has not shown himself entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX .

R. APP. P. 52.8(a).



                                                        PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 30th day of January, 2009.




                                             2